DETAILED ACTION
Allowable Subject Matter
Claims 2, 6-9, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches a similar intermediate transfer member and associated method of making it, the prior art does not teach or reasonable suggest such a transfer member in which the thermoplastic polyester polyurethane layer comprises an aromatic thermoplastic polyester polyurethane (as set forth in claims 2 and 14) or in which the first catalyst further catalyses the cross-linking of the radiation curable primer to the thermoplastic polyester polyurethane (as in claims 6 and 13) or in which the second catalyst further catalyses the cross-linking of the curable composition to the curable silicone release formulation (as in claim 7). The prior art likewise does not teach or reasonably suggest making the polyester polyurethane by reacting at least one polyester polyol intermediate with at least one diisocyanate and at least one chain extender (as in claim 8), or wherein the thermoplastic polyester polyurethane is laminated to the intermediate transfer member body using a PET release liner (as in claim 9).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites a list of various components for the claimed primer composition, but concludes with “and mixtures thereof.” It is unclear whether claim 11 is intended to require all of the recited components simultaneously. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guslitzer, WO 2016/066232, in view of Wada et al., US PGPub. No. 2007/0184252.
Regarding claims 1, 3-5, 10, 12, and 15, Guslitzer teaches an intermediate transfer member comprising an intermediate transfer member body (pg. 11 ln. 4-7) onto which a urethane layer is applied (pg. 11 ln. 15-20), followed by application of a radiation-curable primer layer (pg. 11 ln. 22-pg. 12 ln 2), application of a second primer layer containing catalysts (pg. 12 ln. 4-24, pg. 17 ln. 5-34), and application of a curable silicon release formulation (pg. 18 ln. 7-pg. 19 ln. 21, pg. 22 ln. 16-25).
The teachings of Guslitzer differ from the present invention in that Guslitzer teaches that the catalyst for curing the first and second primer layer may be present in the first primer layer and that the catalyst for curing the release layer may be present in the second primer layer (pg. 12 ln 9-18), in contrast with the present claims which specify that both catalyst are present in the second primer layer. 
The teachings of Guslitzer also differ from the present invention in that although Guslitzer teaches the use of a polyurethane (pg. 11 ln. 15-20), Guslitzer does not specifically teach the use of a thermoplastic polyester polyurethane. Wada, however, teaches a similar intermediate transfer member (Fig. 2) and teaches that thermoplastic polyester and polyurethane are preferable for use in such applications because the material is recyclable (¶ [0045]). It would have been obvious to one of ordinary skill in the art to use a thermoplastic polyester polyurethane as the polyurethane material of Guslitzer, as Wada explicitly teaches thermoplastic polyesters and polyurethanes to be appropriate for use in making such transfer members, and because doing so would allow the material to be recycled. 

Regarding claim 3, Guslitzer teaches a vinyl silane (pg. 11 ln. 26-29). 

Regarding claims 4 and 12, Guslitzer teaches an addition-curing group (pg. 12 ln. 14-16) or condensation curing group (pg. 12 ln. 9-12). 

Regarding claim 5, Guslitzer teaches an organo titanate catalyst (pg. 12 ln. 9-12) and a platinum or rhodium catalyst (pg. 17 ln. 23-24).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785